IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 00-20855
                        (Summary Calendar)


MYRA WRENN,

                                               Plaintiff-Appellant,

v.


HOUSTON COMMUNITY COLLEGE SYSTEM; ET AL,

                                                         Defendants,

HOUSTON COMMUNITY COLLEGE SYSTEM; BOARD OF TRUSTEES OF HOUSTON
COMMUNITY COLLEGE SYSTEM; RUTH BURGOS SASSER, in her capacity as
Chancellor of Houston Community College System; CAROLYN GLASS, in
her capacity as Campus Operations Officer of Houston Community
College System and in her capacity as immediate supervisor of
plaintiff; ROBERT HAYES; NADINE BLAIR,

                                               Defendants-Appellees.


          Appeal from the United States District Court
                for the Southern District of Texas
                          (H:98-CV-3641)

                           April 2, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Myra Wrenn appeals pro se the district



     *
      Pursuant to 5TH Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH Cir. Rule 47.5.4.

                                 1
court’s grant of summary judgment dismissing her myriad claims

against     Defendants-Appellees.                Wrenn    alleges,        inter    alia,

employment discrimination on the basis of race pursuant to Title

VII, 42 U.S.C. § 2000e et seq.; violations of 42 U.S.C. §§ 1983 and

1985; and breach of contract.              The vast majority of her claims are

wholly without merit or even specious, so we will not dignify them

with analyses; rather we address here only those of Wrenn’s claims

that at least facially appear to have a modicum of basis in fact or

law.

       Wrenn contends that she was the victim of a systematic effort

by the Houston Community College System (“HCCS”) to discriminate

against her and other members of her protected class (African

American);       and    that,   as   a    result,   she    suffered       44    separate

instances of racial discrimination in her employment. Essentially,

she argues that HCCS discriminated in its employment practices,

both directly in making its actual hiring decisions and indirectly

by     failing     to     advertise       the    availability        of        employment

opportunities in an effort to prevent Wrenn and other members of

her protected class from applying for these opportunities.                            We

agree     with    the    district        court   that     there   is      no    evidence

demonstrating any such systematic effort on the part of anyone at

HCCS.    Moreover, we conclude, as did the district court, that each

of Wrenn’s individual claims of employment discrimination fails

either because it is time-barred or because she has failed to

present a prima facie case of that discrimination: In each instance

                                            2
of failure to present a prima facie case, Wrenn has failed to

demonstrate either that she was qualified for the position or that

the position was filled by a person outside the protected class.

     Wrenn also argues that Ruth Burgos Sasser, in her capacity as

Chancellor; Carolyn Glass, in her capacity as Campus Operations

Officer and as immediate supervisor of plaintiff; and HCCS, as her

employer, are liable pursuant to §§ 1983 and 1985 for HCCS’s

systematic practice of discriminating on the basis of race in

employment decisions.       Wrenn has proffered no credible evidence

demonstrating the existence of such a policy or custom or of any

deliberate indifference on the part of these parties that allowed

such a practice to occur.       Additionally, many of these claims are

time-barred and, in each instance, Wrenn has failed to show that

she was deprived of any cognizable property or liberty interest.

     Wrenn    next   contends    that     the   district    court   erred   in

dismissing her §§ 1983 and 1985 claims against Robert Hayes, chief

of police for HCCS, and Nadine Blair, a faculty member at HCCS.

These claims arise from Blair’s alleged failure timely to furnish

insurance information to Wrenn and the HCCS police’s alleged

failure to compel that disclosure following a traffic accident in

which Blair    rear-ended    Wrenn   on    campus.    The    district   court

correctly noted that the actions alleged to have been committed by

Hayes and Blair would not constitute a violation of Wrenn’s federal

constitutional rights, and that Blair was not acting under color of

state law either during the traffic accident or thereafter when she

                                     3
failed to disclose her insurance information timely.                That court

was also correct in concluding that there is no evidence that

Hayes’s “conduct violated any clearly established constitutional

right nor that he had knowledge of or was deliberately indifferent

to any constitutional violation by any of his subordinates” and

that he is therefore entitled to qualified immunity.

     Finally, Wrenn claims that the failure of HCCS to assign

desirable   duties   to   her   and   to   conduct   a   grievance       hearing

constitutes a breach of her employment contract under Texas law.

This claim is also without merit.          The terms of Wrenn’s contract

specifically grant the chancellor complete discretion to determine

Wrenn’s assignments and job duties.         The contract is silent as to

grievance procedures, and, moreover, the summary judgment evidence

indicates that all grievances were properly handled and that Wrenn

was denied a hearing solely because her alleged grievances were

unmeritorious.

     Having carefully considered the full record on appeal and the

appellate briefs of the parties as well as the comprehensive

opinion of the district court, we are satisfied that summary

judgment was providently granted. We therefore affirm the judgment

of the district court for essentially the same reasons set forth in

its exhaustive opinion.

AFFIRMED.



                                                     S:\OPINIONS\UNPUB\00\00-20855.0


                                      4